     2:06-cr-20067-SEM-TSH # 84    Page 1 of 3                                     E-FILED
                                                      Friday, 31 January, 2020 02:25:32 PM
                                                              Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
              FOR THE CENTRAL DISTRICT OF ILLINOIS
                      SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                )
                                         )
     Plaintiff,                          )
                                         )
v.                                       )       06-CR-20067-SEM-TSH
                                         )
TERENCE E. MERRITT,                      )
                                         )
     Defendant.                          )

MOTION REQUESTING REDACTION OF OFFICIAL TRANSCRIPT

     Defendant Terence Merritt, through his attorney, Assistant

Federal Public Defender Rosana E. Brown, moves this Honorable

Court for an Order granting the below requested redactions of the

official transcript of sentencing proceedings. In support, he states

as follows:

     1.       An official transcript of sentencing proceedings as to Mr.

Merritt was filed on January 29, 2020. Counsel files this Motion

within 21 days of the date of filing of the transcript.

     2.       The transcript contains information concerning

cooperation efforts with the government on Mr. Merritt’s part that

should not be made publicly available.
     2:06-cr-20067-SEM-TSH # 84   Page 2 of 3




     3.   Mr. Merritt, therefore, requests redaction of the following

pages and line numbers:

             a. Page 3, lines 24-25;

             b. Page 4, lines 1-15;

             c. Page 5, line 1;

             d. Page 49, lines 6-18;

             e. Page 68, lines 7-10;

             f. Page 71, lines 8-10; and

             g. Page 76, lines 20-24.

     WHEREFORE, Mr. Merritt asks this Court to grant this Motion

and redact the above-listed lines from the sentencing transcript, so

that the information regarding Mr. Merritt’s cooperation with the

government may be kept from the public record.

Date: January 31, 2020            Respectfully submitted,

                                  TERENCE MERRITT, Defendant

                                  By: s/ Rosana E. Brown
                                  Rosana E. Brown
                                  Assistant Federal Public Defender
                                  Office of the Federal Public Defender
                                  600 E. Adams, 3rd Floor
                                  Springfield, Illinois 62701
                                  Telephone: (217) 492-5070
                                  Fax: (217) 492-5077
                                  E-mail: rosie_brown@fd.org

                                    2
     2:06-cr-20067-SEM-TSH # 84   Page 3 of 3




                    CERTIFICATE OF SERVICE

      I hereby certify that on January 31, 2020, I electronically filed
the foregoing with the Clerk of the Court using the CM/ECF system
which will send notification of such filing to the following: Assistant
United States Attorney Eugene Miller. I also certify I have mailed
the foregoing document by First Class Mail within three calendar
days to the non-CM/ECF participant: Mr. Terence Merritt.



                                  By: s/ Rosana E. Brown
                                  Rosana E. Brown
                                  Assistant Federal Public Defender
                                  Office of the Federal Public Defender
                                  600 E. Adams, 3rd Floor
                                  Springfield, Illinois 62701
                                  Telephone: (217) 492-5070
                                  Fax: (217) 492-5077
                                  E-mail: rosie_brown@fd.org




                                    3
